Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claims 2 and 7, “and emits light in a planar shape” should read “and the self-light emission member emits light in a planar shape” for improved clarity.
In claim 13, line 4, “into transverse cross-sectional images” should read "into individual transverse cross-sectional images" for improved clarity.
In claim 13, line 8, “the cross-sectional images” should read "the individual transverse cross-sectional images" for improved clarity.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite "configured to radiate light toward the accommodation part, that is to say, to radiate light in a two-dimensional (2D) planar shape".  The term "that is to say" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  For the purpose of examination, claims 1 and 6 read on “configured to radiate light toward the accommodation part in a two-dimensional (2D) planar shape”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claims 2 and 7 recite "any one type of devices selected from the group of self-light emission display devices including micro-light emitting diodes (LEDs), LEDs, organic light emitting diodes (OLEDs), 
Claim 3 recites "to come into close contact".  It is unclear what is required for close contact.  Does this require contact?  Or, does it mean nearby? Is the light transmission member required to have movement capability?  For the purpose of examination, claim 3 reads “arranged above”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claims 5 and 12 recite "lifting or lowering a support portion".  It is unclear what structure must have the support portion being lifted or lowered (ie. a support portion of what?).  For the purpose of examination, claims 5 and 12 read on "lifting or lowering a support portion of the support member".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim 12 recites "the support member".  The term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what structure is being referenced.  Furthermore, it is unclear what the member must support.   For the purpose of examination, claim 12 reads on "a support member disposed above the self-light emission member and configured to support the self-light emission member" recited before the curving member.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim 13 recites "an image processor configured to analyze a 3D drawing of a manufacture target object into individual transverse cross-sectional images for respective heights and then sequentially transmit the analyzed individual transverse cross-sectional images".  It is unclear what is required to be analyzed: a 3D drawing, individual transverse cross-sectional images, or both of these elements.  For the purpose of examination, claim 13 reads on “an image processor configured to analyze a 3D drawing of a manufacture target object into individual transverse cross-sectional images for respective heights and then sequentially transmit the individual transverse cross-sectional images”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park (KR20170013843 and as cited in English language equivalent US PG Pub 2019/0001552 for clarity in mapping).
Regarding claim 1, Park teaches a three-dimensional (3D) printer (Fig. 1 and accompanying sections cited below) comprising: 
an accommodation part formed in a box shape having an open top (110), and configured to accommodate a photocurable resin therein (para. 0027); 
a light transmission member (film layer 111) configured to transmit light (paras. 0033 and 0036), radiated from a location below the accommodation part, into the accommodation part while forming a bottom of the accommodation part (as shown in Fig. 1); 
a self-light emission member (array of LEDs 120a in Fig. 3 and para. 0039) disposed beneath the light transmission member (as shown in Fig. 1), and configured to radiate light toward the accommodation part in a two-dimensional planar shape (as shown implicitly in Fig. 1); 
a support member (120 in Fig. 3) disposed beneath the self-light emission member, and configured to prevent the self-light emission member from sagging downward (as shown in Fig. 3); 

a lifting/lowering member configured to selectively lift and lower the plate (unlabeled structure above p in Fig. 1; see also paras. 0028, 0030-0032).  
Regarding claim 2, Park teaches the self-light emission member comprises a set of any one type of devices (para. 0039) selected from the group of self-light emission display devices consisting of micro-light emitting diodes or LEDs (para. 0039), and the self-light emission member emits light in a planar shape (the light emitted from the array implicitly has a planar shape since the LEDs are arranged in a common plane as shown in Fig. 3).  
Regarding claim 3, Park teaches the light transmission member comprises: an upper film configured to face the plate (111a in Fig. 2); and a lower film provided beneath the upper film (111b), integrated with the upper film (para. 0034 and as shown in Fig. 2), and arranged above the self-light emission member (as shown in Fig. 1).  
Regarding claim 4, Park teaches a micro-lens (150a) disposed over the self-light emission member (as shown in Fig. 3) and configured to condense or disperse the light radiated from the self-light emission member (paras. 0050-0051). 
Regarding claim 13, Park teaches a printing system comprising the three-dimensional (3D) printer of claim 1 (see rejection of claim 1 above), the printing system comprising: 
an image processor (200 in Fig. 1) configured to analyze a 3D drawing of a manufacture target object into individual transverse cross-sectional images for respective heights (paras. 0053-0054, 0058)  and then sequentially transmit the individual transverse cross-sectional images to the 3D printer (para. 0054); 
wherein the 3D printer comprises a controller (160) configured to control the self-light emission member so that light having a two-dimensional planar shape corresponding to each of the individual transverse cross-sectional images is radiated (paras. 0059-0060).
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liska (US PG Pub 2011/0309554) in view of Gardiner (US PG Pub 2017/0106594).
 Regarding claim 6, Liska teaches a three-dimensional printer (Figs. 1, 3-5 and accompanying sections cited below) comprising: 
an accommodation part formed in a box shape having an open top (4), and configured to accommodate a photocurable resin therein (para. 0052); 

a plate (12 in Figs. 1, 3-5) disposed in an upper portion of the accommodation part (as shown in Fig. 1) to be selectively lifted and lowered (para. 0062), and configured to be immersed in the photocurable resin (as shown in Fig. 4) and to allow the photocurable resin cured by the light of the self-light emission member to be stacked on a bottom surface thereof (as shown in Fig. 5), thereby forming a 3D manufactured object (abstract); and 
a lifting/lowering member (14) configured to selectively lift and lower the plate (para. 0062).  
Liska does not teach the photocurable resin cured by the light of the self-light emission member is to be stacked on a top surface of the plate, instead teaching the resin is stacked on a bottom surface as shown in Fig. 5.
However, Gardiner teaches a 3D printer wherein the photocurable resin cured by the light is to be stacked on a top surface of a plate (top surface of plate 61) disposed in an upper portion of the resin reservoir (as shown in Fig. 1).
The courts have held that rearrangement of parts is prima facie obvious in the absence of any unexpected results and generally recognized as being within the capability of one of ordinary skill in the art.  See MPEP § 2144.04.VI.C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In view of Gardiner’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to invert Liska’s orientation of the 3D object on the plate as shown by Gardiner to predictably obtain an equally effective solution for removing the 3D object from the resin reservoir.  Furthermore, one of ordinary skill in the art would also have been motivated to make this modification to Liska to predictably obtain a more compact arrangement for the lifting/lowering member, which can be disposed inside the reservoir for the modified orientation as shown by Gardiner, in 
Regarding claim 7, Liska teaches the self-light emission member comprises a set of any one type of devices selected from the group of self-light emission display devices consisting of micro-light emitting diodes or LEDs (claim 13), and the self-light emission member emits light in a planar shape (the light emitted from the array 23 implicitly has a planar shape since the LEDs are arranged in a common plane as shown in Fig. 1).  
Regarding claim 10, Liska teaches a light source lifting/lowering member (14) configured to selectively lift and lower the self-light emission member depending on a level of the photocurable resin while liftably coupling the self- light emission member to the accommodation part (as shown in Figs. 3-5; see also para. 0062).    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liska (US PG Pub 2011/0309554) in view of Gardiner (US PG Pub 2017/0106594), as applied to claim 6 above, further in view of Park.
Regarding claim 8, Liska and Gardiner do not teach this feature.
However, Park teaches the use of a micro-lens (150a) disposed over the self-light emission member (as shown in Fig. 3) and configured to condense or disperse the light radiated from the self-light emission member (paras. 0050-0051), with such features conventional and obvious to one of ordinary skill in the art to predictably provide the benefit of control of the extent of the light being radiated toward the resin.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liska (US PG Pub 2011/0309554) in view of Gardiner (US PG Pub 2017/0106594), as applied to claim 6 (and claim 10 for claim 11) above, further in view of Ederer (US PG Pub 2019/0160740).
Regarding claim 9, Lisa and Gardiner do not explicitly teach these features.
However, a lifting/lowering member using rails on the side walls and plate sliders moving along the rails are conventional elements in the prior art, as shown for example by Ederer (claim 1).

Regarding claim 11, Lisa and Gardiner do not explicitly teach these features.
However, a lifting/lowering member using rails on the side walls and plate sliders moving along the rails are conventional elements in the prior art, as shown for example by Ederer (claim 1).
In view of Ederer’s teachings, it would have been obvious to one of ordinary skill in the art to arrange these elements in the recited fashion to predictably obtain a compact solution for selectively lifting and lowering the light source.
Allowable Subject Matter
Claims 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Regarding claims 5 and 12, the prior art of record does not teach, suggest, or render obvious a 3D printer comprising the features of claims 5 and 12, respectively, with the amendments proposed by Examiner above to correct the 112(b) rejections of claims 1/5 and 6/12, respectively, in combination with all of the features recited in claims 1 and 6, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JIMMY R SMITH JR./Examiner, Art Unit 1745